J-A12029-17 & J-A12030-17



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: S.H., A MINOR :         IN THE SUPERIOR COURT OF
                                  :              PENNSYLVANIA
                                  :
APPEAL OF: S.H.                   :
                                  :
                                  :
                                  :
                                  :
                                  :         No. 1612 WDA 2016

               Appeal from the Order Entered September 23, 2016
             In the Court of Common Pleas of Allegheny County
                 Civil Division at No(s): CP-02-DP-541-2016

IN THE INTEREST OF: S.H., A MINOR :         IN THE SUPERIOR COURT OF
                                  :              PENNSYLVANIA
                                  :
APPEAL OF: J.M.                   :
                                  :
                                  :
                                  :
                                  :
                                  :         No. 1622 WDA 2016

            Appeal from the Order Entered September 23, 2016
            In the Court of Common Pleas of Allegheny County
                Civil Division at No(s): CP-02-DP-541-2016


BEFORE: OLSON, J., SOLANO, J., and RANSOM, J.

CONCURRING STATEMENT BY SOLANO, J.:               FILED AUGUST 10, 2017

     I join the Majority’s memorandum in full.

     This case came to us with complaints by Appellants that the trial court

was unwilling to place S.H. with his biological father as quickly as they

recommended, even though the record failed to satisfy the trial court that an

appropriate investigation was done regarding the propriety of such a
J-A12029-17 & J-A12030-17



placement. When the trial court became concerned about the depth of the

investigation, it appointed a second guardian ad litem to assist it in making

the proper decision. Appellants claim that the trial court’s actions were an

abuse of discretion.     I think they were grounds for commendation.

Placement of a child — particularly a child like S.H. who already has

undergone abuse — is a task that must be undertaken with great care.

Ultimately, determination whether there is a ready, willing, and able parent

for the child must be made independently by the trial court, and not by any

agreement of the parties. That decision should not be unduly rushed. Here,

the trial court performed its task conscientiously, and there was no basis for

characterizing the trial court’s careful approach to this issue as an abuse of

its discretion.

      Judge Olson joins this concurring statement.




                                    -2-